DETAILED ACTION
Office Action Summary
Instant application was filed 11/25/2019 with priority to 12/6/2018.
Claims 1-20 are pending in the instant application.
Claims 1-20 are rejected under 35 USC § 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (WO 2018/106618 A2) hereinafter referred to as Miller in view of Sun et al. (US Pre-Grant Publication No: 2018/0293057) hereinafter referred to as Sun.

As per claims 1, Miller teaches A computer-implemented method obtaining annotated source code, portions of which are identified as protected functionality; compiling the annotated source code such that the identified portions are compiled into one or more protected modules; and inserting into the annotated source code, a call to a decryption function to decrypt at least some of the one or more protected modules within an enclave (see claims 1, 11).
Claim 1 differs from Miller in "implementing a development stage to design an ML program (510)", and "generating an ML model by executing the ML program". However, the different features would be easily derived from the disclosure of Sun (see paragraph [0039]; and figure 2: "a neural network application developed by users in a high-level language is compiled and assembled using a host compiler toolchain to generate a corresponding host assembly file and a host binary file in order").
It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention to modify the invention of Miller with the method of Sun, this is simple substitution of one known application type to another known application type.

As per claim 2, Miller in view of Sun teaches The method of claim 1, wherein the ML program annotation informs a compiler regarding which statements need confidentiality protection. (Miller, claim 2: "the identified portions are identified by keywords inline in the annotated source code")

As per claim 3, Miller in view of Sun teaches The method of claim 1, wherein the ML model is generated in a binary format for training or deployment on one or more computing devices. (Sun, [0032]: "The received NN assembly file (assembly instruction) is converted by the NN assembler to generate a corresponding binary machine code").
It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention to modify the invention of Miller with the method of Sun, this is simple substitution of one known application type to another known application type.

As per claim 4, Miller in view of Sun teaches The method of claim 1, wherein performing the program analysis further includes: performing lexical and syntax analysis to identify confidential code and data for loading on an enclave for confidential execution of the ML model; identifying communication channels across a boundary of the enclave; and determining one or more of the communication channels that need confidentiality protection. (Miller, claim 10: "provide the first cryptographic information from the first enclave to a second enclave through a secure channel established between the first and second enclaves")

As per claim 5, Miller in view of Sun teaches The method of claim 4, wherein the communication channels include control and data paths. (Miller, claim 10: "provide the first cryptographic information from the first enclave to a second enclave through a secure channel established between the first and second enclaves")

As per claim 6, Miller in view of Sun teaches The method of claim 4, wherein the run-time code securely launches the enclave with the confidential part in isolation from the non-confidential part, and wherein inserting the binary code further include inserting additional run-time code into the communication channels to enable secure communication. (Miller, claim 10: "provide the first cryptographic information from the first enclave to a second enclave through a secure channel established between the first and second enclaves")

As per claim 7, Miller in view of Sun teaches The method of claim 4, further comprising partitioning the ML program into the confidential part and the non-confidential part. (Miller, [0010], teaches "inserting functionality to provide for marshaling of parameters between functionality that will be protected and functionality that will be executed outside of the enclave").

Claims 8-14 teach the computer program product that correspond to the method claims 1-7 and are rejected using the same rational.

Claims 9-20 teach the computer program product that correspond to the method claims 1-7 and are rejected using the same rational.

Other Related Art of Record
Fu et al. (2019/030109) teaches “A system is described that includes at least one processor and a memory. The memory includes at least one module that provides code completion information to a user of a source code editor. The at least one module includes instructions that when executed on the at least one processor performs actions that: detect that code completion information is to be obtained to complete a method signature of an invocation of an overloaded method; obtain the code completion information from a machine learning model using at least one sequence of method signatures of method invocations immediately preceding the detected overloaded method invocation; and insert the code completion information into the source code program.”
Shekhar et al. (2019/0005410) teaches “The disclosed embodiments include a method performed by server computer(s). The method includes obtaining private healthcare insurance claims data and public healthcare procedure code data, inserting that data in a n unlabeled fashion into an unsupervised machine learning program to model canonical healthcare episodes. A healthcare episode refers to all the services a given patient receives when visiting a healthcare facility for a particular purpose (e.g., setting a broken arm, giving birth, etc.). A canonical healthcare episode is the most likely episode to be experienced by the population or even a given patient with particular biographic information.”
Cook et al. (11,200,144) teaches “Methods, systems, and computer-readable media for refinement of static analysis of program code are disclosed. A report is received. The report was generated using initial static analysis of program code. The report indicates a plurality of warnings regarding the program code, at least some of which represent potential flaws, and the warnings are associated with a plurality of segments of the program code. Additional analysis of the segments of program code is performed. The additional analysis differs at least in part from the initial static analysis. Based at least in part on the additional analysis, at least some of the warnings are determined to represent false positives”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIMON P KANAAN/Primary Examiner, Art Unit 2492